Citation Nr: 0126834	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a higher initial evaluation for an anxiety 
disorder, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from June 24, 1963 to October 
3, 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 rating actions by which the 
RO granted service connection for an anxiety disorder and 
assigned a 10 percent disability rating, effective from 
August 31, 1999. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on claims 
for increased ratings filed later.  See Fenderson v. West, 12 
Vet.App. 119, 125-126 (1999).  Inasmuch as the rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth on the 
preceding page.

The Board observes that in his June 2000 substantive appeal, 
the veteran contends that the medical evidence shows that his 
post-traumatic stress disorder (PTSD) is more severely 
disabling than that contemplated by the assigned rating.  
With respect to this contention, the Board notes that the 
veteran filed a claim of service connection for PTSD in 
August 1999.  In the April 2000 rating decision, the RO 
granted service connection for an anxiety disorder, but did 
not specifically address the claim of service connection for 
PTSD except to note that PTSD was the psychiatric disability 
claimed by the veteran.  Once the veteran submitted the June 
2000 substantive appeal, the RO conducted further evidentiary 
development of the issue of entitlement to service connection 
for PTSD.  Specifically, the RO requested information 
regarding possible in-service stressors.  However, 
adjudication of this claim of service connection was not 
specifically undertaken.  Consequently, the Board refers this 
issue to the RO for further disposition as appropriate.


REMAND

The evidence of record includes medical treatment records 
from Heritage Hospital dated in November 1984, February 1986, 
and from July to September 1986.  Three pages appear to be 
missing from these medical treatment records.  Also, part of 
the evidence is a VA examination report dated in April 2000, 
which reflects a diagnosis of anxiety disorder not otherwise 
specified.  That report also notes a past psychiatric history 
which included treatment at the Henry Ford Behavioral Clinic 
since 1993 for counseling and medications.  VA treatment 
records relating to PTSD, dated from July 1999 to April 2000 
were also associated with the record.  The evidence also 
includes five statements received in September 2001, one from 
each of the veteran's four children, and another statement 
from his spouse.  In addition, in September 2001, the veteran 
submitted a written statement in which he reported that he 
had provided VA copies of all his medical records which 
amounted to over thirty pages and included four doctors' 
diagnoses.  Also part of the record is an Internal 
Psychiatric Consult from Henry Ford Behavioral Health, dated 
in June 2000, conducted for the purpose of a 
psychopharmacology evaluation.  The diagnoses were a bipolar 
disorder (Axis I) and PTSD (Axis III).

Taken together, this evidence suggests that additional 
development is warranted before final appellate processing 
commences.  In particular, attempts should be made to obtain 
the private medical records referenced by the veteran and not 
presently part of the record.  The veteran's written 
statement suggests that there are some thirty pages of 
medical records from four different physicians, not all of 
which appear to be presently in the record.  In addition to 
the veteran's statements regarding the thirty pages of 
records, his statements-combined with the June 2000 Internal 
Psychiatric Consult-suggest that there may be recent, 
outstanding treatment records at the Henry Ford Behavioral 
Health Clinic.  These records would likely be relevant to 
resolving the veteran's claim of entitlement to a higher 
rating for his service-connected anxiety disorder.

On August 29, 2001, VA promulgated regulations establishing 
guidelines for implementing the Veterans Claims Assistance 
Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Under the Act and the newly promulgated 
regulations, once VA receives a complete or substantially 
complete application for benefits, VA has a duty to notify 
the veteran and his representative of any information and 
evidence needed to substantiate the claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159 (b)(1)).  In 
addition, the new rules provide that VA will make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate a substantially complete application for 
benefits.  (Claimants must provide enough information to 
identify and locate the existing records and, if necessary, 
authorize the release of the records.)  In order to fulfill 
this duty, a remand for additional evidentiary development is 
required.

Accordingly, the claim is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  The RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied. 

2.  The RO should ask the veteran to 
provide information about any additional 
relevant medical treatment evidence that 
is not now part of the record.  
Specifically, the RO should request that 
the veteran further identify any 
outstanding private medical records, 
including any records of treatment at the 
Henry Ford Behavioral Health Clinic.  The 
RO should assist the veteran in obtaining 
any outstanding private medical records.  
Additionally, the RO should attempt to 
obtain a copy of the three missing pages 
from the Heritage Hospital treatment 
records of 1986.  The results of these 
attempts should be documented in the 
claim file.

3.  After the above-requested 
development is completed, the RO should 
have the April 2000 VA examiner-if 
available-review the claims file, 
including any newly associated records 
and resolve any findings or diagnoses 
that conflict with his April 2000 
diagnosis.  The examiner should note 
the results of this review in a 
supplement to the April 2000 VA 
examination report.  If additional 
records are received reflecting 
treatment or evaluation for an anxiety 
disorder, another VA examination should 
be scheduled.  The examination report 
should be completed in such a manner 
that the applicable diagnostic criteria 
may be applied.  

4.  The RO should undertake any 
additional evidentiary development 
indicated by the evidence obtained as a 
result of the above requests.  After all 
notice requirements are satisfied, and 
the duty to assist is fulfilled, the RO 
should re-adjudicate the claim.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claim folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or Court, for further development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


